Citation Nr: 1236452	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-05 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for post-operative degenerative disc disease of the lumbar spine with bilateral spondylosis at L5 and congenital spinal stenosis at L3-L5.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an evaluation in excess of 10 percent for cervical spine neuropathy.

4.  Entitlement to a compensable evaluation for neuropathy of the upper extremities.

5.  Entitlement to a total rating based on unemployability due to service-connected disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to October 1982 and from May 2001 to August 2004.  He also served in the Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran was afforded a hearing at the RO in December 2009.  The transcript is of record.

Following review of the record, the issues of service connection for postoperative lumbosacral spine disability and a total rating based on unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus type II requires medication and a restricted diet, but no regulation of activities; erectile dysfunction secondary to diabetes mellitus is not manifested by penile deformity.

2.  Cervical spine neuropathy is manifested by neck pain and report of radicular symptomatology with negative nerve conduction testing.

3.  Neuropathy of the upper extremities is wholly sensory and manifested by mild sensory loss.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Codes 7522, 7913 (2011).

2.  The criteria for an evaluation in excess of 10 percent for cervical spine neuropathy are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8211 (2011).

3.  The criteria for an evaluation of 10 percent, but no higher, for neuropathy of the upper extremities are met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8511 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations-Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the appellant was sent multiple letters over the course of the appeal prior to the initial unfavorable decisions on the claims that informed him of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to disability ratings and effective dates for an award has also been sent to the appellant.  The VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  Extensive private and voluminous VA clinical records have been submitted in support of the claims and reviewed.  The appellant has been afforded multiple VA examinations over the course of the appeal that are determined to be adequate for adjudication purposes.  The extensive evidence of record, including the appellant's statements, has been carefully considered.  

The Board is not aware of the existence of any additional or relevant evidence that has not been obtained in this regard.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims.  See 38 U.S.C.A. § 5103A (a) (2); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  As such, the claims are ready to be considered on the merits. 

Law and Regulations-Increased Rating General

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2011). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, however, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 136 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011). 

When the requirements for a compensable rating of a diagnostic code are not shown, a noncompensable (zero percent) rating is assigned.  38 C.F.R. § 4.31 (2011).

Factual Background

VA outpatient clinical records dating from 2005 reflect that the appellant received regular follow-up for type II diabetes.  These document erratic and poor compliance with his diabetes medication and dietary regimen and fluctuating blood sugar levels.  The Veteran also reported chronic and continuing neck pain.

The Veteran was afforded a VA neurological examination in September 2005.  It was noted that he walked with a cane and had an antalgic gait.  Motor strength was 5/5 but there was giving-way weakness in the lower extremities.  Cranial nerves II-XIII were intact.  There was no atrophy, and dexterity and coordination were intact.  The sensory examination disclosed temperature deficit in the right hand and right leg in a stocking distribution "while the hand is more C6."  Vibration sense was severely impaired at the knee on the right, mild to moderate at the left ankle and mild in the fingers.  Reflexes were trace to 1+ at the biceps, 2+ at the knees, trace to absent at the brachioradialis, and absent at the ankles.  Straight leg raising was positive bilaterally.  The assessment was "sensory deficits that are not due to diabetic neuropathy but don't fit a radicular pattern either."  The examiner stated that the motor examination was normal with the primary deficit being pain related.  

The Veteran underwent examination for VA compensation purposes in June 2006.  He reported that there was no history of diabetic ketoacidosis.  It was noted that hypoglycemia had required hospitalization three times per year and that he was seen by a physician eight times a year.  The Veteran reported hypoglycemic reactions four times within the past year.  It was noted that he was taking Metformin and Glyburide and Levitra as needed.  He related that diabetes caused a tingling sensation in the hands, especially on the left.  He indicated that there was no bladder dysfunction, but that he did have frequent urination 12-15 times a day as well as nighttime urination of 7-10 times.  

The Veteran stated that diabetes caused skin dryness for which he required skin moisturizers.  He stated that leg pain occurred after 500 yards.  It was noted that there was no calf pain or coldness of the extremities.  It was reported that diabetes had affected the kidneys resulting in functional urinary frequency and weakness with impotency.  He was unable to achieve and maintain erection.  

On examination, general appearance was normal with no sign of malaise.  There was dryness of the back, hands and feet.  The extremities were normal.  Peripheral pulses of the upper extremities were 2+ in all aspects.  There was no peripheral nerve involvement.  Upper and lower extremity sensory function was abnormal.  There was decreased pinprick sensation below the wrist on both hands and below the ankles.  Upper and lower extremity reflexes were 1+ in all aspects.  Upper and lower extremity motor function was normal.  Evaluation of the genitalia disclosed no abnormal findings.  

Following examination, the diagnoses were diabetes mellitus with impotency and neuropathy as complications thereof.  It was noted that there had been no change and that he avoided strenuous activities to prevent hypoglycemic reactions.

In July 2009, the appellant reported to his private physician that he had had one hospitalization because of diabetes from dehydration and several abscesses that were slow to heal.  It was noted that he did not find time or make time to exercise, forgot his insulin at least once a week, and craved foods like meat, potatoes, and chips.  It was reported that since being diagnosed as having diabetes in 1996, his lifestyle changes had been minimal.  

The Veteran underwent an examination for VA compensation purposes in September 2008.  It was reported that he did not have a history of ketoacidosis.  He did not indicate any problems with hypoglycemia.  He related that he visited the doctor five times a year on average for diabetes.  The Veteran described tingling and numbness in the hands but no progressive weight loss or progressive loss of strength.  He stated that he did not experience urinary incontinence or fecal leakage.  The appellant related that he treated diabetes with medication and insulin.  He said that diabetes did not affect the skin and that he had no leg pain after walking distances.  There was no calf pain at rest.  He denied feeling persistent coldness of the extremities.  The Veteran stated that he did not experience any functional impairment from the condition.  He related that he had impotence and could not achieve or maintain an erection.  He indicated that treatment had not improved his sexual functioning.  

Following examination, diagnoses were rendered of diabetes mellitus with no change in condition.  It was reported that the condition was active and treated with oral medication and insulin.  The examiner stated that the condition was asymptomatic.  Erectile dysfunction associated with diabetes mellitus was diagnosed as an active and symptomatic condition.  Bilateral upper and lower extremity peripheral neuropathy with no change was diagnosed.  It was noted that the condition was asymptomatic.  

The Veteran's diabetes mellitus, type II, was evaluated for compensation and pension purposes in August 2010.  He reported no episodes of diabetic ketoacidosis that required hospitalization.  He stated that he had not been hospitalized for hypoglycemia and indicated that he had not visited a diabetic care provider for ketoacidosis or a hypoglycemic reaction.  He said that he had constant thirst but reported no progressive weight loss or weight gain.  He related that he did not experience urinary incontinence or anal pruritis.  The appellant stated that he treated his diabetes with diet that included lower carbohydrates, oral mediation and insulin.  He related that diabetes did not affect the skin and indicated that he did not experience any overall functional impairment from the condition.  The appellant admitted to an eight-year history of impotence and said that he could not achieve and maintain an erection.  It was noted that he did not receive any treatment for impotence.  

On examination, there were no signs of skin disease.  The Veteran declined rectal and genital examinations.  He described progressive loss of strength in the legs with tingling and numbness in the fingers and toes.  He reported symptoms of claudication after walking 150 yards on level ground at two miles per hour.  There was calf pain at rest but no feelings of persistent coldness of the extremities.  The appellant was reported to have stated that he did not experience any functional impairment.

Examination of the extremities did not reveal any of the following:  persistent coldness, changes in color, ischemic limb pain at rest, gangrene, a deep ischemic ulcer, superficial ulcer, atrophic skin changes, edema, dermatitis, cellulitis or an AV fistula.  Peripheral pulses of the lower extremities were 2+ in all aspects.  

Examination of the upper and lower extremities disclosed that motor function was within normal limits.  Right and left sensory function for the stocking-glove distribution nerves was decreased based on the modality of touch.  Right and left upper extremity reflexes were 2+ in all aspects.  It was reported that no specific peripheral nerve was identified as the Veteran presented with stocking-glove distribution, but that the peripheral nerve examination revealed neuralgia.  There was sensory dysfunction demonstrated by decreased sensation in both hands and feet in a stocking-glove distribution.  

Following examination, the examiner diagnosed bilateral upper and lower extremity peripheral neuropathy associated with diabetes mellitus.  It was noted that the condition was active with subjective factors of a history of numbness and tingling in the hands, fingers, feet and toes, and objective findings of decreased sensation in the upper and lower extremities consistent with the diagnosis.  The examiner also diagnosed diabetes mellitus with erectile dysfunction.  It was noted that the condition was active with subjective factors of history of elevated blood sugars and taking insulin and Metformin for control.  The objective findings were elevated blood glucose to 308 mg/dl and 3+ sugar in the urine.  The examiner commented that diabetes did not cause any restriction of activities and that the effect of the condition on the Veteran's usual occupation as an accountant and his daily activity were not affected at that time.

VA outpatient records dated between 2010 and 2011 reflect that the appellant had continuing complaints of chronic and heightened neck pain for which he was afforded continuing diagnostic work-up and treatment, including injections. 

A VA peripheral nerves examination was conducted in October 2010.  The Veteran stated that he had numbness of the upper thigh and felt that his knees were weak.  He related that he had constant pain and weakness in the neck and shoulders with pain radiating down the outside of the arm to the elbow.  The appellant reported numbness in the dorsum of the left forearm and felt that his arms were weak from the shoulders to the fingers.  He said that he had trouble with buttons and laces, and could not cut meat.  It was noted that he took Gabapentin and Lortab for pain and had epidural injections every four months as well as trigger point injections.

On examination, the appellant walked with a cane in the right hand with good heel/toe/tandem walk.  Motor strength was poorly performed with a lot of give way.  There was normal tone, bulk and coordination.  The sensory examination was erratic to fine touch and position.  Temperature sense was decreased in a patchy fashion and alternated in all four extremities.  Vibration sense was subjectively normal in the fingers and knees but absent at the ankles.  Reflexes were 1-2+ and equal.  Following examination, the assessment was nonphysiologic sensory loss and poor motor effort.  It was noted that an EMG was needed to assess for the degree of polyneuropathy and radiculopathy.  In an addendum dated in November 2010, the examiner stated that an EMG was normal and that there was no evidence of radiculopathy or neuropathy.  The examiner stated that a diagnosis of cervical radiculopathy or peripheral neuropathy could not be provided and added that given the normal electrophysiology, it was unlikely that the Veteran had any motor or sensory deficits that would prevent employment. 

A VA examination of the cervical spine was conducted in November 2011.  Pertinent history pertaining the original injury and ensuing residuals was recited.  The examiner noted that the appellant had had various complaints of pain and upper extremity symptoms on prior compensation examinations but also had negative nerve conduction testing on two prior occasions.  It was reported that examination had repeatedly shown poor performance of motor strength suggestive of falsification.  The appellant reported much giving way but also had normal tone, bulk, and coordination.  The examiner related that sensory evaluation had been erratic with no clear dermatomal distribution.  It was noted that he had been diagnosed as having nonphysiological sensory loss and poor motor effort, but that on other examinations, the neurological evaluation had been normal.  The examiner stated that prior neurological opinions had not be able to form a diagnosis of cervical radiculopathy or peripheral neuropathy and that there were subjective sensory complaints and findings only with no objective electrophysiological evidence of large fiber polyneuropathy, lumbar or cervical radiculopathy or carpal tunnel syndrome. 

The Veteran reported flare-ups of cervical spine pain and stated that neck pain was always present with a burning sensation, intermittent tingling and pain of 10 on a 10 scale (10/10) about 60 percent of the day.  He reported that pain was made worse by movement and made better by resting, immobility, injections by a pain specialist, and medications, that included Gabapentin, Oxycodone, Hydrocodone and Flexeril.

On examination of cervical range of motion, flexion was to 15 degrees with painful motion beginning at 15 degrees.  Extension was to 35 degrees with no evidence of painful motion.  Right and left lateral flexion were to 25 degrees, bilaterally.  Right and left rotation were to 40 degrees, bilaterally.  The Veteran was able to perform repetitive use testing without functional loss.  On functional assessment, it was determined that he had less movement than usual and pain on movement.  There was localized tenderness and pain to palpation of joint/soft tissue of the cervical spine.  There was no guarding.

A May 2010 X-ray of the cervical was reviewed and was interpreted as showing mild disc disease and spondylosis at C3-C4 and C4-C5.  The examiner noted that it was doubtful that there was any significant stenosis, with only mild effacement of the thecal sac and ventral aspect of the cord noted at C4-C5.  It was determined that findings were consistent with adenopathy in the neck.  The result of an electromyogram (EMG) studies in July 2009 and November 2010 were reviewed and interpreted as normal.  

Following examination, the diagnoses were neck pain and myofascial pain syndrome (neck).  The examiner stated that the Veteran's cervical spine disease alone did not appear to be the reason he was not working.  It was related that his complaint of neck pain might make it difficult for him to comfortably work in a seated position.  It was felt there was a strong probability based on objective test results, including computerized tomography and electrophysiology, that it was unlikely he had any motor or sensory deficits that would prevent employment.  

The examiner stated that there was no concrete finding of paralysis of the 11th cranial nerve.  It was added that during a flare-up, the Veteran could have further pain, limitation of range of motion and reduced functional capacity but "I am unable to estimate an additional loss without resorting to mere speculation."  

Type II diabetes was most recently evaluated for VA compensation and pension purposes in December 2011.  It was noted that the condition was managed by a restricted diet and oral hypoglycemic agents.  The Veteran did not require regulation of activities to manage diabetes.  It was reported that he visited his physician less than two times per month for hypoglycemic reactions and had had no episodes of ketoacidosis over the previous 12 months.  The examiner indicated that there had been no weight loss or progressive loss of strength attributable to diabetes.  It was reported that he did not have recognized complications associated with diabetes that included diabetic peripheral neuropathy, renal dysfunction or retinopathy.  It was noted that his most recent A1C was 6.7.  The examiner opined that diabetes mellitus and any complications thereof did not affect the Veteran's ability to work.  

The Veteran underwent a diabetic sensory-motor examination in December 2011.  The examiner stated that the appellant reported numbness to the thighs, as well as constant pain in the neck, shoulder and down the left arm.  It was noted that he complained of intermittent numbness in the right palm and left fingertips and trouble gripping buttons and shoelaces.  The Veteran said that he could not cut meat.  It was noted that he was right hand dominant.  

Physical examination was positive for the appellant's report of severe pain and mild paresthesias in the left upper extremity, and mild numbness in the right and left upper extremities.  He had normal strength of 5/5 in the right elbows, wrists, knees, ankles, and with gripping and pinching, bilaterally.  Deep tendon reflexes were reduced (1+) in the biceps, triceps, brachioradialis, knees and ankles, bilaterally.  Light touch/monofilament testing was normal in the shoulders, inner and outer forearm, hand/fingers, knee/thigh, ankle/lower leg, and foot/toes, bilaterally.  Position and vibration sense were normal.  

On examination, the examiner noted that the Veteran ambulated with a cane on the right with good heel/toe/tandem walk.  It was reported that cranial nerves II-XII were intact except for decreased temperature sensation at V2 on the right and at V3 on the left.  Motor strength was 5/5 with normal tone, bulk, dexterity and coordination.  Sensation was intact to fine touch, vibration and position.  Temperature and pinprick sensation were decreases in patchy noncongruent fashion that did not fit either peripheral nerve or root distribution.  Reflexes were 1+ and equal.  It was reported that EMG studies of the upper and lower extremities were normal.  The examiner related that a CAT scan of the cervical spine the previous year disclosed some mild degenerative changes without significant foraminal or spinal narrowing.  

Following examination, the examiner stated that once again the Veteran's sensory loss was nonphysiologic and was not consistent with cervical radiculopathy, diabetic polyneuropathy, or cervical myelopathy.  It was determined that he had no neurologic deficits that would prevent employment.

1.  Higher rating for type II diabetes

Service connection for diabetes mellitus, type II, was granted by rating action dated in January 2006.  A 20 percent disability rating was established under 38 C.F.R. § 4.119, Diagnostic Code 7913.  A claim for an increased rating was received in August 2006 with the submission of a private medical report. 

Law and Regulations

38 C.F.R. § 4119, Diagnostic Code 7913 (2011) provides a 20 percent rating for diabetes that requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.  

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2011). 

Legal Analysis

Based on the evidence presented above, the Board finds that an evaluation in excess of 20 percent for diabetes mellitus is not warranted.  In this regard, the Board points out that for a higher evaluation of 40 percent for diabetes under Diagnostic Code 7913, the evidence must show that diabetes mellitus type II requires insulin, a restricted diet and regulation of activities.  The 40 percent criteria for diabetes are conjunctive, not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed.Reg. 20,440 (May 7, 1996). 

Here, at most, the evidence discloses that the appellant's diabetes mellitus requires medication and a restricted diet.  Although the appellant indicated on examination in August 2010 that he had progressive loss of strength in the lower extremities, the extensive VA clinical record generated over the course of the appeal does not document any restriction of activities.  On most recent VA examinations, the examiners have unequivocally stated that diabetes does not cause any restriction of activity, that there was no effect on the Veteran's usual occupation as an accountant, and that he does not have any functional impairment.  VA treatment records reflect regular follow-up for diabetes and indicate that the Veteran takes oral medication and has been prescribed insulin.  Treatment records indicate that activity is recommended, rather than restricted.  The Veteran has stated that lifestyle changes had been minimal and that he cannot find time to exercise.  

Although the Veteran asserts that the symptoms associated with service-connected type II diabetes are more severely disabling, the Board assigns greater probative value to the extensive treatment records and reports on VA examinations.  He reports a history of episodes of hypoglycemia requiring hospitalization, but this is not borne out in the continuing VA clinical data.  On VA examination in 2010, the Veteran related that he had not been hospitalized for hypoglycemia and indicated that he had not visited a diabetic care provider for ketoacidosis or a hypoglycemic reaction.  The record indicates poor control of diabetes mellitus by his own behaviors of not being compliant with medication, as indicated by VA outpatient report in April 2011 that he had stopped taking insulin on his own because it interfered with his life.  

Under the circumstances, the Board finds that there is no regulation of activities within the meaning of the regulation.  Although the appellant requires medication and a restricted diet, it is clearly shown and he has not been advised to limit his activities due to diabetes.  As such, he meets the criteria for a 20 percent rating, and no more, under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In the absence of evidence of a showing of regulation of activities, in addition to insulin and restricted diet, there is no basis for an evaluation in excess of 20 percent for diabetes mellitus, type II.

Regarding additional complications from diabetes mellitus, the Board notes that the appellant has already been separately rated for peripheral neuropathy of the upper and lower extremities.  

The Board has also considered whether a separate compensable evaluation is warranted for erectile dysfunction.  The clinical evidence of record refers to chronic erectile dysfunction with inability to achieve and maintain erection.  VA examination reports, however, indicate normal male genitalia.  Review of the evidence reflects no deformity of the penis or compensably disabling symptoms associated with erectile dysfunction.  See 38 C.F.R. § 4.11b, Diagnostic Code 7522 (2011).  Therefore, a separate compensable rating for erectile dysfunction is not warranted. 

Accordingly, the claim for an increased rating for diabetes mellitus, type II, is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Evaluation in excess of 10 percent for neuropathy of the cervical spine, claimed as nerve in neck

Pertinent Regulations 

The Veteran's cervical spine neuropathy is evaluated under DC 8211 that governs rating of paralysis of the eleventh cranial nerve.  Under DC 8211, a 10 percent evaluation is assigned for moderate incomplete paralysis of this nerve.  A 20 percent evaluation is assigned for severe incomplete paralysis of this nerve.  A 30 percent evaluation is assigned for complete paralysis of this nerve.  38 C.F.R. § 4.124a, DC 8211.  The accompanying "Note" provides that the rating assigned is dependent upon loss of motor function of the sternomastoid and trapezius muscles.

Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011).

The Board observes that the words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

Legal Analysis

The Board has considered the Veteran's reports of pain, and radicular symptomatology into elbow, forearms and hand.  The objective evidence of record, however, shows that the Veteran has normal muscle tone, bulk and strength and the absence of atrophy.  Although he is shown to have some loss of cervical motion, and functional impairment, the Board finds it significant that diagnostic testing on multiple occasions have disclosed no evidence of upper extremity radiculopathy or peripheral nerve deficit.  As such, the objective findings are substantially at odds with the subjective report.  Motor strength in the upper extremities has consistently been shown to be 5/5 which is a normal value.  Upper extremity reflexes have more often than not been evaluated as 2+ which is normal. 

Examiners have noted that the appellant had had various complaints of neck pain and report of radicular symptomatology but has had negative nerve conduction testing.  It has been reported that he has repeatedly shown poor performance on motor strength testing suggestive of falsification.  On most recent VA examination in November 2011, the examiner stated that prior neurological examiners had not been able to form a diagnosis of cervical radiculopathy or peripheral neuropathy, and that there were subjective sensory complaints and findings only with no objective electrophysiological evidence of large fiber polyneuropathy, lumbar or cervical radiculopathy or carpal tunnel syndrome.

Therefore, based on the neurological findings from the VA examinations during the pendency of this appeal, the Board finds that there is little indication in the record that the Veteran has more than moderate symptoms associated with the service-connected neuropathy of the cervical spine, to include functional loss associated therewith.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The record reflects that his primary symptoms consist of degenerative changes on X-ray and complaints of pain.  Although he had additional neurological problems involving both upper extremities, these are contemplated by a separate disability characterized as peripheral neuropathy of the upper extremities that will be discussed below.  

In light of the clinical findings and opinions discussed above, the Board finds that the Veteran's current symptomatology attributable to cervical spine neuropathy does not more nearly approximate severe incomplete paralysis for which a higher evaluation might be granted.  The Board thus concludes that no more than a uniform 10 percent disability for cervical spine neuropathy has been warranted over the course of the appeal.  See Fenderson.  

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with cervical neuropathy and type II diabetes are worse.  The Board, however, retains the discretion to make a credibility determination and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent that the appellant asserts that his service-connected type II diabetes and cervical neuropathy are more severely disabling, the Board points out that the findings in the clinical records, to include on VA medical examinations, do not establish that he has more severe disability in each respect.  Neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent for cervical neuropathy or 20 percent for type II diabetes when all of the complaints and findings are considered.  The Board thus concludes that the clinical findings on examination are of greater probative value and fail to demonstrate that there is a more severe degree of disability for which higher evaluations are warranted.  Based on the foregoing, the Board finds that no more than a 10 percent disability rating for cervical neuropathy is warranted, and no more than a 20 percent rating is indicated for type II diabetes.  




3.  Compensable evaluation for peripheral neuropathy of the upper extremities

Service connection for neuropathy of the shoulders was granted by VA rating decision in January 2006.  A noncompensable disability evaluation was established, effective from August 14, 2004.  By rating decision in May 2008, the service-connected disorder was recharacterized as neuropathy of the upper extremities.

Law and Regulations

The service-connected upper extremity neuropathy is evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Mild, moderate or severe incomplete paralysis warrants ratings of 10, 30, and 50 percent for the major arm, or 10, 20, and 40 percent for the minor arm, respectively.  See 38 C.F.R. § 4.124, Diagnostic Code 8515.  

When involvement is only sensory, the rating should be for the mild, or at most, moderate degree.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.124 (2011).

Legal Analysis

The Veteran is in receipt of a noncompensable disability rating for upper extremities affected by neuropathy.  In order to be awarded the next higher evaluations of 10 percent it must be demonstrated that he has at least mild incomplete paralysis/impairment of an arm. 

In this regard, the appellant reports symptoms of numbness and paresthesias affecting both upper extremities.  Over the course of the appeal, it has been reported at times that he has temperature deficit, mild loss of vibration sense abnormal sensory function, decreased pickprick sensation, ant neuralgia in the upper extremities.  Multiple VA and private clinical reports, however, indicate that the appellant does not have loss of motor function, trophic changes, loss of reflexes, muscle atrophy, or constant pain associated with impaired nerve function.  Thus, the clinical picture obtained over the course of the appeal reflects that neurological impairment affecting the upper extremities is almost entirely sensory.

When examined in November 2011, the examiner noted that the sensory evaluation had been erratic with no clear dermatomal distribution.  It was noted that he had been diagnosed as having nonphysiological sensory loss and poor motor effort, but that on other examinations, the neurological evaluation had been normal.  The examiner stated that the appellant had subjective sensory complaints and findings only with no objective electrophysiological evidence of large fiber polyneuropathy.  When most recently examined in December 2011, light touch/monofilament testing was normal in the shoulder, inner and outer forearm, and hand/fingers, bilaterally.  Position and vibration sense were normal.  

The Board finds that although sensory changes affecting the upper extremities have varied over the course of the appeal, and have been noted to be more subjective rather than objective, there is sufficient lay and clinical evidence to find that the required residuals for a compensable evaluation are met over the course of the appeal.  See Fenderson; 38 C.F.R. § 4.31.  The benefit of the doubt is thus resolved in favor of the Veteran in his regard by finding that a 10 percent disability evaluation is warranted for upper extremity neuropathy based on sensory loss.  

Summary

Finally, the Board has also considered whether higher ratings for service-connected upper extremity neuropathy, cervical neuropathy and type II diabetes are warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b)(1) (2011) has been considered.  The record, however, does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The Board thus finds that the ratings assigned are precisely that contemplated for these disabilities.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An evaluation in excess of 20 percent for diabetes mellitus, type II is denied.

An evaluation in excess of 10 percent for cervical spine neuropathy is denied

An evaluation of 10 percent for neuropathy of the upper extremities is granted, subject to controlling regulations governing the payment of monetary awards.



REMAND

Review of service treatment records reflects that in March 1982, the Veteran was treated for complaints of low back pain where it was noted that he had had back pain for six years and that this problem had existed prior to service.  In April 2001, a service record indicates that in May 2000, the appellant was pinned between a trailer and a Humvee and sprained his upper back.  It was recorded that the main problem had been his low back that had gotten progressively worse.  A DA Form 2173 dated in May 2000 signed by the Veteran's commander indicated that he was on active duty for training (ACDUTRA) at the time of the May 2000 injury.  The record reflects that the appellant continued to receive treatment, including surgery, for back complaints.  In a statement from the Department of the Army dated in July 2002, it was reported that the Veteran sustained a spinal injury during annual training in May 2000 that prevented him from performing the duties of a unit armorer.  

The Veteran underwent a VA spine examination in September 2005.  The examiner noted that the claims folder and VA electronic records were reviewed.  Following examination, an opinion was provided to the effect that "In my opinion, his prior back problem was not made worse by his experience in the military."  It does not appear, however, that the examiner fully addressed the impact of the May 2005 ACDUTRA injury on the Veteran's back status, or account for the continuing back residuals he has had since that time.  The opinion is cursory and does not provide any clinical rationale for the conclusory finding.  As such, the Board finds that the examination report is inadequate for adjudication purposes because it does not furnish the degree of substantiation necessary to adjudicate a claim for service connection in this regard.  

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  It is not, however, free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board thus finds that another VA examination is warranted for a more definitive assessment of any relationship between service and current low back disability a more informed appellate decision.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination by an appropriate VA physician to determine whether the Veteran has a low back disorder related to or aggravated by service.  The claims folder and a copy of this remand must be made available to the examiner.  Clinical findings should be reported in detail.

The examiner should specifically state whether it is at least as likely as not (i.e., 50 percent or higher probability) that the Veteran's current back disorder is directly related to the May 2000 ACDUTRA injury.  The examination report must include a complete rationale for the opinions and conclusions reached. 

2.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide a competent medical opinion.  If the report is insufficient, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal, to include entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit sought on appeal is not granted, provide the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board for disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


